                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BETH MANGIAPANE,                                   Case No. 19-cv-02014-HSG
                                   8                     Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                            REMAND
                                   9              v.
                                                                                            Re: Dkt. No. 11
                                  10     FORD MOTOR COMPANY, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to remand filed by Plaintiff Beth Mangiapane. See

                                  14   Dkt. No. 11. The Court finds this matter appropriate for disposition without oral argument and the

                                  15   matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons discussed below, the Court

                                  16   GRANTS the motion to remand.

                                  17     I.   BACKGROUND
                                  18          Plaintiff filed this action in Santa Clara County Superior Court on March 12, 2019. See

                                  19   Dkt. No. 1-1, Ex. A (“Compl.”). Plaintiff alleges that on January 30, 2011, she purchased a

                                  20   vehicle manufactured by Defendant Ford Motor Company (“Ford”) from Defendant Tuttle-Click

                                  21   Ford Lincoln Mercury, Inc. (“Tuttle-Click”), a Ford dealership. Id. at ¶¶ 8–9. The vehicle was

                                  22   covered by an express 3-year/36,000-mile bumper-to-bumper warranty and a 5-year/60,000-mile

                                  23   powertrain warranty from Ford. Id. at ¶ 9. Under the warranty, Ford undertook to maintain the

                                  24   utility and performance of the vehicle or to provide compensation in the event of a failure in utility

                                  25   or performance. Id. Accordingly, Plaintiff could deliver the vehicle to Ford’s representative for

                                  26   repair in the event of a defect. Id.

                                  27          Plaintiff identifies several defects that developed during the warranty period that impaired

                                  28   the use, value, or safety of the vehicle. See id. at ¶ 10. However, Plaintiff alleges that Defendants
                                   1   did not cure these defects, replace the vehicle, or make other restitution, despite having several

                                   2   opportunities to do so. Id. ¶¶ 11, 26. Based on these allegations, Plaintiff asserts several causes of

                                   3   action, including for breach of express and implied warranties under the Song-Beverly Consumer

                                   4   Warranty Act, Cal. Civ. Code §§ 1790 et seq. (“Song-Beverly”). See id. at ¶¶ 8–46. Plaintiff’s

                                   5   only cause of action against Tuttle-Click is Count Five, for breach of the implied warranty of

                                   6   merchantability. See id. ¶¶ 29–33.

                                   7          Defendants removed this action on April 15, 2019, asserting diversity jurisdiction. See

                                   8   Dkt. No. 1. Plaintiff now seeks to remand the action back to state court. See Dkt. No. 11.

                                   9    II.   LEGAL STANDARD
                                  10          “Except as otherwise expressly provided by Act of Congress, any civil action brought in a

                                  11   State court of which the district courts of the United States have original jurisdiction, may be

                                  12   removed” to federal court. 28 U.S.C. § 1441(a). District courts have original jurisdiction over
Northern District of California
 United States District Court




                                  13   civil actions between citizens of different states in which the amount in controversy exceeds

                                  14   $75,000. See 28 U.S.C. § 1332(a)(1). To properly invoke diversity jurisdiction, the defendant

                                  15   bears the burden of proving that the parties in the action are completely diverse, meaning that

                                  16   “each plaintiff [is] of a different citizenship from each defendant.” Grancare, LLC v. Thrower by

                                  17   & through Mills, 889 F.3d 543, 548 (9th Cir. 2018).

                                  18          If the district court lacks jurisdiction over an action, a plaintiff may seek remand to state

                                  19   court. See 28 U.S.C. § 1447(c). There is a “strong presumption” in favor of remand, and

                                  20   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  21   instance.” Guas v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Accordingly, “[t]he strong

                                  22   presumption against removal jurisdiction means that the defendant always has the burden of

                                  23   establishing that removal is proper . . . .” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th

                                  24   Cir. 2009).

                                  25   III.   DISCUSSION
                                  26          Here, Defendants’ notice of removal states that there is complete diversity because

                                  27

                                  28
                                                                                          2
                                   1   Plaintiff is a citizen of California1 and Ford is a citizen of Michigan and Delaware. See id. at

                                   2   ¶¶ 19, 36. Defendants further assert that the only claim against Tuttle-Click, the non-diverse

                                   3   Defendant, is barred by the statute of limitations. See id. at ¶ 2. As such, Defendants state that

                                   4   Tuttle-Click was fraudulently joined, and its California citizenship should not defeat federal

                                   5   diversity jurisdiction. Id. at ¶ 36. Alternatively, Defendants request that the Court exercise its

                                   6   discretion under Federal Rule of Civil Procedure 21 to sever Tuttle-Click from this action. See id.

                                   7   at ¶¶ 34–36. The Court addresses each argument in turn.

                                   8          A.     Fraudulent Joinder
                                   9           Tuttle-Click, as a corporation organized under the laws of California, would ordinarily

                                  10   defeat federal diversity jurisdiction because Plaintiff is also a citizen of California. See Compl.

                                  11   ¶¶ 2, 5. Although the removing party must establish complete diversity, “[i]n determining whether

                                  12   there is complete diversity, district courts may disregard the citizenship of a non-diverse defendant
Northern District of California
 United States District Court




                                  13   who has been fraudulently joined.” Grancare, 889 F.3d at 548. The Ninth Circuit has clarified

                                  14   that there are two ways to establish fraudulent joinder:

                                  15
                                                       (1) actual fraud in the pleading of jurisdictional facts, or (2) inability
                                  16                   of the plaintiff to establish a cause of action against the non-diverse
                                                       party in state court.
                                  17

                                  18   Id. (quotation omitted). In the absence of actual fraud, therefore, a defendant must “show[] that an

                                  19   individual joined in the action cannot be liable on any theory.” Id. “[I]f there is a possibility that a

                                  20   state court would find that the complaint states a cause of action against any of the resident

                                  21   defendants, the federal court must find that the joinder was proper and remand the case to the state

                                  22   court.” Id. (emphasis added). In other words, joinder is only fraudulent if it is “obvious according

                                  23   to the settled rules of the state that [the plaintiff] has failed to state a claim against [the resident

                                  24

                                  25
                                       1
                                         The Court is not persuaded by Plaintiff’s attempt to demur as to whether she is a citizen of
                                       California. See Dkt. No. 11-1 at 2, n.2. Defendant’s notice of removal alleges that Plaintiff is a
                                  26   citizen of California, see Dkt. No. 1 at ¶ 18, and her complaint states that she “is a resident of
                                       Orange County, California,” see Compl. ¶ 2. “[A]bsent evidence about domicile to the contrary,”
                                  27   Plaintiff’s California residence provides a factual basis for Defendants’ allegation that she is a
                                       California citizen. See, e.g., Ervin v. Ballard Marine Constr., Inc., No. 16-CV-02931-WHO, 2016
                                  28   WL 4239710, at *3 (N.D. Cal. Aug. 11, 2016) (collecting cases); Covarrubias v. Ford Motor Co.,
                                       No. 19-CV-01832-EMC, 2019 WL 2866046, at *5, n.2 (N.D. Cal. July 3, 2019).
                                                                                          3
                                   1   defendant].” See Hunter, 582 F.3d at 1046 (quotation omitted).

                                   2          Thus, courts have found fraudulent joinder “where a defendant presents extraordinarily

                                   3   strong evidence or arguments that a plaintiff could not possibly prevail on her claims against the

                                   4   allegedly fraudulently joined defendant,” including where “a plaintiff is barred by the statute of

                                   5   limitations from bringing claims against that defendant.” Grancare, 889 F.3d at 548. However, in

                                   6   contrast, it is not enough to sustain a finding of fraudulent joinder where “a defendant raises a

                                   7   defense that requires a searching inquiry into the merits of the plaintiff’s case, even if that defense,

                                   8   if successful, would prove fatal.” Id. at 548–49 (citing Hunter, 582 F.3d at 1046).

                                   9          Here, Defendants contend that Plaintiff’s sole cause of action against Tuttle-Click for

                                  10   breach of the implied warranty of merchantability is barred by the statute of limitations. See Dkt.

                                  11   No. 1 at 5–8; Dkt. No. 14 at 3–11. Under California law, the applicable statute of limitations is

                                  12   four years from the date the vehicle was delivered. See Cal. Com. Code § 2725(1)–(2); see also
Northern District of California
 United States District Court




                                  13   Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297, 1305–06 (Cal. Ct. App. 2009). Because

                                  14   Plaintiff took delivery of the vehicle on or about January 30, 2011, her cause of action for breach

                                  15   of the implied warranty accrued on that date, and the statute of limitations expired on January 30,

                                  16   2015. See Compl. ¶ 8. But Plaintiff did not file this action until March 12, 2019.

                                  17          In response, Plaintiff cites several tolling doctrines—the future performance exception, the

                                  18   repair doctrine, and fraudulent concealment—that she contends apply so as to make her claim

                                  19   against Tuttle-Click viable. See Dkt. No. 11 at 7–11.

                                  20               i.   Future Performance
                                  21          Plaintiff first contends that the statute of limitations should not begin to run until the

                                  22   discovery of the breach. See Dkt. No. 11 at 8. In support of this theory, Plaintiff cites to an

                                  23   exception in California Commercial Code § 2725, which states that “where a warranty explicitly

                                  24   extends to future performance of the goods and discovery of the breach must await the time of

                                  25   such performance the cause of action accrues when the breach is or should have been discovered.”

                                  26   See id. (citing Cal. Com. Code § 2725(2)). Plaintiff suggests that because Ford’s express 5-

                                  27   year/60,000-mile powertrain warranty extends to future performance, somehow the implied

                                  28   warranty of merchantability is tolled during the duration of the express warranty. See id. at 9–10.
                                                                                          4
                                   1          The California Court of Appeal has emphasized that the future performance exception

                                   2   “must be narrowly construed,” as it “applies only when the seller has expressly agreed to warrant

                                   3   its product for a specific and defined period of time.” See Cardinal Health 301, Inc. v. Tyco Elecs.

                                   4   Corp., 169 Cal. App. 4th 116, 130, 134 (Cal. Ct. App. 2008) (emphasis added). “Because an

                                   5   implied warranty is one that arises by operation of law rather than by an express agreement of the

                                   6   parties, courts have consistently held it is not a warranty that explicitly extends to future

                                   7   performance of the goods . . . .” Id. at 134 (collecting cases).

                                   8          Plaintiff relies on Krieger v. Nick Alexander Imports, Inc., 234 Cal. App. 3d 205, 211 (Cal.

                                   9   Ct. App. 1991), but Krieger does not hold that the four-year statute of limitations for implied

                                  10   warranties can be tolled for the duration of an express warranty. Id.; accord Covarrubias, 2019

                                  11   WL 2866046 at *3; Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2016 WL 1745948, at

                                  12   *12–13 (N.D. Cal. May 3, 2016). Because Plaintiff’s cause of action against Tuttle-Click is for
Northern District of California
 United States District Court




                                  13   breach of an implied warranty, the future performance exception is inapplicable to her claim.

                                  14              ii.    Repair Doctrine
                                  15          Next, Plaintiff suggests that the four-year statute of limitations was tolled under the “repair

                                  16   doctrine.” See Dkt. No. 11 at 10–11. California Civil Code § 1795.6 states that:

                                  17
                                                        Notwithstanding the date or conditions set for the expiration of the
                                  18                    warranty period, such warranty period shall not be deemed expired
                                                        if . . . the warranty repairs or service performed upon the
                                  19                    nonconforming goods did not remedy the nonconformity for which
                                                        such repairs or service was performed and the buyer notified the
                                  20                    manufacturer or seller of this failure within 60 days after the repairs
                                                        or service was completed. When the warranty repairs or service has
                                  21                    been performed so as to remedy the nonconformity, the warranty
                                                        period shall expire in accordance with its terms, including any
                                  22                    extension to the warranty period for warranty repairs or service.
                                  23

                                  24   Cal. Civ. Code § 1795.6(b). However, as the plain language of the provision makes clear, Section

                                  25   1795.6 addresses extending the “warranty period,” not tolling the statute of limitations, during the

                                  26   time of repair. Id.; cf. Judicial Council of California Civil Jury Instructions Nos. 3212, 3231.

                                  27   The one-year implied warranty duration can be lengthened by the number of days that the vehicle

                                  28   was available for repairs under the warranty. Id. Even assuming extending the duration of the
                                                                                          5
                                   1   implied warranty under the repair doctrine would concomitantly extend the statute of limitations,

                                   2   Plaintiff did not file this action until eight years after she purchased the vehicle, see Compl. ¶ 8,

                                   3   and seven years after the implied warranty ordinarily would have expired. Thus, for the repair

                                   4   doctrine to somehow preserve Plaintiff’s implied warranty claim, the vehicle would have had to be

                                   5   under repair for seven of the eight years that Plaintiff owned the vehicle. The Court finds it

                                   6   entirely implausible that Plaintiff could toll the statute of limitations under the repair doctrine.

                                   7              iii.   Fraudulent Concealment
                                   8           Lastly, Plaintiff contends that Defendants’ fraudulent concealment tolls her implied

                                   9   warranty claim against Tuttle-Click. See Dkt. No. 11 at 8, 11. The California Supreme Court has

                                  10   explained that “[t]he doctrine of fraudulent concealment tolls the statute of limitations where a

                                  11   defendant, through deceptive conduct, has caused a claim to grow stale.” Aryeh v. Canon Bus.

                                  12   Sols., Inc., 55 Cal. 4th 1185, 1192 (Cal. 2013). The underlying purpose of the doctrine is “that the
Northern District of California
 United States District Court




                                  13   defendant, having by fraud or deceit concealed material facts and by misrepresentations hindered

                                  14   the plaintiff from bringing an action within the statutory period, is estopped from taking advantage

                                  15   of his own wrong.” Inv’rs Equity Life Holding Co. v. Schmidt, 195 Cal. App. 4th 1519, 1532

                                  16   (2011), as modified (Cal. Ct. App. June 15, 2011); Regents of Univ. of California v. Superior

                                  17   Court, 20 Cal. 4th 509, 533 (Cal. 1999) (“In articulating the doctrine, the courts have had as their

                                  18   purpose to disarm a defendant who, by his own deception, has caused a claim to become stale and

                                  19   a plaintiff dilatory.”).

                                  20           As an initial matter, the Court notes that Plaintiff’s complaint and motion to remand suffer

                                  21   from significant drafting errors, including intermittently referring to “Defendants,” plural, and

                                  22   “Defendant,” singular. See, e.g., Compl. ¶ 33 (“Plaintiff has been damaged by Defendant’s failure

                                  23   to comply with its obligations under the implied warranty” (emphasis added)); Dkt. No. 11-1 at 11

                                  24   (“Plaintiff has sufficiently alleged that Defendant failed to disclose and actively concealed

                                  25   material facts from Plaintiff” (emphasis added)). Nevertheless, Plaintiff alleges in the complaint

                                  26   that “Ford was well aware and knew that the Sync system installed on the subject vehicle was

                                  27   defective but failed to disclose this fact to Plaintiff at the time of sale and thereafter,” and that

                                  28   “[Ford] has issued various technical bulletins to its dealers.” See Compl. ¶¶ 36–46, & n. 1.
                                                                                           6
                                   1   Plaintiff further explains that Ford acquired this knowledge, at least in part, through “Ford’s

                                   2   network of dealers.” See id. at ¶ 39. Although such inartfully pleaded allegations may well fail to

                                   3   survive a motion to dismiss, the standard for demonstrating fraudulent joinder is a high one. The

                                   4   Court thus cannot conclude that it would be impossible for Plaintiff to allege fraudulent

                                   5   concealment tolling sufficient to state a claim against Tuttle-Click were she given leave to amend.

                                   6   See Grancare, 889 F.3d at 548; see also Heslop v. Ford Motor Co., No. 19-CV-01422-LHK, 2019

                                   7   WL 3026954, at *3 (N.D. Cal. July 11, 2019) (finding that “it is not impossible for Plaintiffs to

                                   8   state a viable implied warranty claim against [the dealership]” because “fraudulent concealment

                                   9   tolling applies to claims brought under the Song-Beverly Act”); Cavale v. Ford Motor Co., No.

                                  10   118CV00680LJOBAM, 2018 WL 3811727, at *3 (E.D. Cal. Aug. 9, 2018) (same). The Court

                                  11   therefore finds that Defendants have not met the high bar of establishing that Tuttle-Click was

                                  12   fraudulently joined. See Hunter, 582 F.3d at 1042 (“The strong presumption against removal
Northern District of California
 United States District Court




                                  13   jurisdiction means that the defendant always has the burden of establishing that removal is

                                  14   proper . . . .”).

                                  15           B.     Federal Rule of Civil Procedure 21
                                  16            Alternatively, Defendants request that the Court sever Tuttle-Click from the action under

                                  17   Federal Rule of Civil Procedure 21. See Dkt. No. 14 at 10–11. Rule 21 provides that a court may

                                  18   sua sponte “at any time, on just terms, add or drop a party.” See Fed. R. Civ. P. 21; Sams v. Beech

                                  19   Aircraft, 625 F.2d 273, 277 (9th Cir. 1980) (holding that Rule 21 “grants a federal district or

                                  20   appellate court the discretionary power to perfect its diversity jurisdiction by dropping a

                                  21   nondiverse party provided the nondiverse party is not indispensable to the action under Rule 19”).

                                  22   However, the Court declines to exercise its discretion to sever Tuttle-Click as it would run counter

                                  23   to judicial efficiency, and it would create an end-run around the Ninth Circuit’s admonition that

                                  24   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  25   instance.” Guas, 980 F.2d at 566. Plaintiff’s claims against both Ford and Tuttle-Click involve

                                  26   the same vehicle and the same alleged defects, and Plaintiff brings its implied warranty of

                                  27   merchantability claim against both Defendants. See Compl. at ¶¶ 29–33.

                                  28   //
                                                                                          7
                                   1   IV.    CONCLUSION

                                   2          Accordingly, the Court GRANTS the motion to remand and REMANDS the case to Santa

                                   3   Clara County Superior Court. The clerk is directed to close the case.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 10/16/2019

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
